 

Exhibit 10.1

 

Alliqua BioMedical, Inc.

 

Lock-Up Agreement

 

October 11, 2018

 

This Lock-Up Agreement (this “Agreement”) is executed in connection with the
Agreement and Plan of Merger (the “Merger Agreement”) by and among Alliqua
BioMedical, Inc. (the “Parent”), Embark Merger Sub Inc., (“Merger Sub”), and
Adynxx, Inc. (the “Company”), dated as of October 11, 2018. Capitalized terms
used herein but not defined shall have the meanings ascribed to such terms in
the Merger Agreement.

 

In connection with, and as an inducement to, the parties entering into the
Merger Agreement and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the undersigned, by executing this
Agreement, agrees that, without the prior written consent of the Parent and the
Company, during the period commencing at the Effective Time and continuing until
the end of the Lock-Up Period (as hereinafter defined), the undersigned will
not: (1) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, make any short sale or otherwise transfer or dispose of or
lend, directly or indirectly, any shares of Common Stock of Parent (the “Parent
Common Stock”) or any securities convertible into, exercisable or exchangeable
for or that represent the right to receive Parent Common Stock (including
without limitation, Parent Common Stock which may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and securities which may be issued upon
exercise of a stock option or warrant) whether now owned or hereafter acquired
(the “Securities”); (2) enter into any swap or other agreement that transfers,
in whole or in part, any of the economic consequences of ownership of the
Securities, whether any such transaction described in clause (1) or (2) above is
to be settled by delivery of Parent Common Stock or such other securities, in
cash or otherwise; (3) make any demand for or exercise any right with respect
to, the registration of any Parent Common Stock or any security convertible into
or exercisable or exchangeable for Parent Common Stock; (4) except for the
Voting Agreement, grant any proxies or powers of attorney with respect to any
Securities, deposit any Securities into a voting trust or enter into a voting
agreement or similar arrangement or commitment with respect to any Securities;
or (5) publicly disclose the intention to do any of the foregoing (each of the
foregoing restrictions, the “Lock-Up Restrictions”).

 

Notwithstanding the terms of the foregoing paragraph, the Lock-Up Restrictions
shall automatically terminate and cease to be effective on the date that is
one-hundred and eighty (180) days after the Effective Time. The period during
which the Lock-Up Restrictions apply to the Securities shall be deemed the
“Lock-Up Period” with respect thereto.

 

The undersigned agrees that the Lock-Up Restrictions preclude the undersigned
from engaging in any hedging or other transaction with respect to any
then-subject Securities which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of such Securities even
if such Securities would be disposed of by someone other than the
undersigned.  Such prohibited hedging or other transactions would include
without limitation any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Securities or with respect to any security that includes, relates to, or derives
any significant part of its value from such Securities.

 

 

 

 

Notwithstanding the foregoing, the undersigned may transfer any of the
Securities (i) as a bona fide gift or gifts or charitable contribution(s), (ii)
to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, (iii) if the undersigned is a corporation,
partnership, limited liability company, trust or other business entity (1) to
another corporation, partnership, limited liability company, trust or other
business entity that is a direct or indirect affiliate (as defined in Rule 405
promulgated under the Securities Act of 1933, as amended) of the undersigned or
(2) as distributions of shares of Parent Common Stock or any security
convertible into or exercisable for Parent Common Stock to limited partners,
limited liability company members or stockholders of the undersigned or holders
of similar equity interests in the undersigned, (iv) if the undersigned is a
trust, to the beneficiary of such trust, (v) by testate succession or intestate
succession, (vi) to any immediate family member, any investment fund, family
partnership, family limited liability company or other entity controlled or
managed by the undersigned, (vii) to a nominee or custodian of a person or
entity to whom a disposition or transfer would be permissible under clauses (i)
through (vi), (viii) to Parent in a transaction exempt from Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) upon a vesting
event of the Securities or upon the exercise of options or warrants to purchase
Parent Common Stock on a “cashless” or “net exercise” basis or to cover tax
withholding obligations of the undersigned in connection with such vesting or
exercise (but for the avoidance of doubt, excluding all manners of exercise that
would involve a sale in the open market of any securities relating to such
options or warrants, whether to cover the applicable aggregate exercise price,
withholding tax obligations or otherwise), (ix) to Parent in connection with the
termination of employment or other termination of a service provider and
pursuant to agreements in effect as of the Effective Time whereby Parent has the
option to repurchase such shares or securities, (x) acquired by the undersigned
in open market transactions after the Effective Time, (xi) pursuant to a bona
fide third party tender offer, merger, consolidation or other similar
transaction made to all holders of the Parent’s capital stock involving a change
of control of the Parent, provided that in the event that such tender offer,
merger, consolidation or other such transaction is not completed, the Securities
shall remain subject to the restrictions contained in this Agreement, or (xii)
pursuant to an order of a court or regulatory agency; provided, in the case of
clauses (i)-(vii), that (A) such transfer shall not involve a disposition for
value and (B) the transferee agrees in writing with Parent to be bound by the
terms of this Agreement; and provided, further, in the case of clauses (i)-(ix),
no filing by any party under Section 16(a) of the Exchange Act shall be required
or shall be made voluntarily in connection with such transfer.  For purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.  

 

 

 

 

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options granted pursuant to equity incentive plans existing immediately
following the Effective Time, including the “net” exercise of such options in
accordance with their terms and the surrender of Parent Common Stock in lieu of
payment in cash of the exercise price and any tax withholding obligations due as
a result of such exercise (but for the avoidance of doubt, excluding all manners
of exercise that would involve a sale in the open market of any securities
relating to such options, whether to cover the applicable aggregate exercise
price, withholding tax obligations or otherwise); provided that it shall apply
to any of the Securities issued upon such exercise, (ii) conversion or exercise
of warrants into Parent Common Stock or into any other security convertible into
or exercisable for Parent Common Stock that are outstanding as of the Effective
Time (but for the avoidance of doubt, excluding all manners of conversion or
exercise that would involve a sale in the open market of any securities relating
to such warrants, whether to cover the applicable aggregate exercise price,
withholding tax obligations or otherwise); provided that it shall apply to any
of the Securities issued upon such conversion or exercise; and provided, further
that the recipient of Parent Common Stock agrees in writing with Parent to be
bound by the terms of this Agreement, or (iii) the establishment of any
contract, instruction or plan (a “Plan”) that satisfies all of the requirements
of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act; provided that no sales of the
Securities shall be made pursuant to such a Plan prior to the expiration of the
Lock-Up Period, and such a Plan may only be established if no public
announcement of the establishment or existence thereof and no filing with the
Securities and Exchange Commission or other regulatory authority in respect
thereof or transactions thereunder or contemplated thereby, by the undersigned,
Parent or any other person, shall be required, and no such announcement or
filing is made voluntarily, by the undersigned, Parent or any other person,
prior to the expiration of the applicable Lock-Up Period.  In furtherance of the
foregoing, Parent and its transfer agent and registrar are hereby authorized to
decline to make any transfer of shares of Parent Common Stock if such transfer
would constitute a violation or breach of this Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that upon request, the
undersigned will execute any additional documents reasonably necessary to ensure
the validity or enforcement of this Agreement. All authority herein conferred or
agreed to be conferred and any obligations of the undersigned shall be binding
upon the successors, assigns, heirs or personal representatives of the
undersigned.

 

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if the Merger Agreement is terminated prior to
the Effective Date pursuant to its terms, upon the date of such termination.

 

The undersigned understands that Parent, the Merger Sub and the Company are
entering into the Merger Agreement in reliance upon this Agreement.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware.

 

This Agreement, and any certificates, documents, instruments and writings that
are delivered pursuant hereto, constitutes the entire agreement and
understanding of the Parent, the Company and the undersigned in respect of the
subject matter hereof and supersedes all prior understandings, agreements or
representations by or among the Parent, the Company and the undersigned, written
or oral, to the extent they relate in any way to the subject matter hereof

 

 

 

 

  Very truly yours,             Printed Name of Holder         By:      
Signature                 Printed Name of Person Signing   (and indicate
capacity of person signing if   signing as custodian, trustee, or on behalf of
an entity)

 

 

 